Dibell, C.
Action by plaintiff to recover damages for injuries to its automobile sustained in a collision with a street car of tbe defendant. Tbe plaintiff claimed general damages in tbe sum of $218 and special damages in tbe sum of $106, a total of $324, and tbis was tbe amount of tbe verdict. Tbe defendant appeals from tbe order denying its alternative motion for judgment or for a new trial.
1. Tbe accident occurred at tbe intersection of Seventh and Cedar streets in tbe city of St. Paul. Tbe street car was going westerly on tbe northerly track and made a turn to the north into Cedar. Tbe plaintiff’s automobile was following and tbe collision occurred at tbe corner of tbe two streets. Tbe place was one of peculiar danger when a street car turned from Seventh into Cedar with an auto following. Tbe defendant knew all about it. Tbe auto driver knew something about it. Upon a consideration of tbe -evi*130deuce we conclude that the question of the defendant’s negligence and of the plaintiffs contributory negligence were questions for the jury; and the facts involved are' not of a character to make worth while their detailed narration.
2. The parties adopted as the measure of damages the reasonable cost of repairing the auto, plus the reasonable value of a substitute during the period necessary for repair.
A receipted duplicate bill, showing the payment of $218 by the plaintiff for repairs, was received in evidence. This did not prove value nor amount. There was no competent proof of the reasonable cost of making the repairs, nor of their necessity, nor of the time reasonably consumed. Whether the time consumed was reasonable bore directly upon the amount recoverable for a substitute. The defendant was without opportunity to cross-examine upon any of these points. A correct result was not to be expected from such a trial and it did not come.
3. Counsel for The plaintiff insists that counsel for the defendant waived his objections to certain incompetent evidence, generally in the nature of hearsay, because he did not make specific objections to it. The record hardly sustains this view. Counsel for the defendant was continuously insistent that the damages must be proved by legal evidence. The case is not at all like Larson v. Anderson, 122 Minn. 39, 141 N. W. 847, or Graves v. Bonness, 97 Minn. 278, 107 N. W. 163, where the objection was wholly general with no reference to a specific point. Here it was over and over again brought to the attention of the court that the evidence being offered was improper and the specific error in it was given. Counsel, it, is true, did not malee a specific-objection to every item of, erroneous evidence offered, but the court and opposing counsel were well apprised of his precise claim.
Order reversed.